DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Regarding claim 1, applicant asserts on page 6, second full paragraph that “Ishida refers to a window 107 having a smaller diameter than the hole in the cap 106. Furthermore, the window 107 is attached to the cap 106 by using a circular seal between the edge of the window 107 and the cap 106 (see figure 1A of Ishida, where a circular element is arranged around the window 107).” However, Ishida is silent as to which of the two inner circles in fig. 1A represents the circumference of the window 107 and which represents the diameter of the hole. Further, there is no discussion of a circular seal within specification of Ishida. One must conclude based on the lack of description that either the hole is bigger than the window  or the window is bigger than the hole. Based on the uncertainty of fig. 1A, the office stated in the previous office action that it was well known in the art before the effective filing date of the claimed invention to form a window with a larger diameter than a through hole in a carrier in order to provide a bonding surface for the window and the carrier. The applicant did not traverse the official notice per se and it is now taken to be admitted prior art. See MPEP 2144.03(c).
Applicant further argues that “a plating made from Au would make it impossible for an oxide to form on the cap 106, since gold is an inert noble metal,” and appears to conclude that Ishida teaches away from the claimed feature of forming a copper oxide in an oxide region on the copper carrier. However, while Ishida does teach a Au or the like plating, Ishida does not explicitly teach away from forming a copper oxide region. That is, nowhere does Ishida teach that a copper oxide region should not be formed. Tuan teaches forming a copper oxide in order to form a strong bond as discussed in the rejection of claim 1, and it therefore would have been obvious to modify Ishida based on Tuan’s method of bonding in order to form a strong bond. 
The applicant argues that the remaining claims are allowable due to their dependency.  However, as discussed above, claim 1 is not deemed to be allowable, and, therefore, its dependent claims are not allowable solely based on their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0281202 (Ishida) in view of US 2008/0190542 (Tuan).
	For claim 1, Ishida teaches a method for producing a housing cover (fig. 1A and 1B, 106 and 107) for a laser component (fig. 1B, 103), comprising: 
providing an at least partially radiation-permeable window comprising an aluminum oxide (fig. 1A, 107, [0071], sapphire is aluminum oxide), 
providing a copper carrier (fig. 1A and 1B, 106) for the window (107);
Ishida further teaches the cap seals the laser chip ([0070]).
While Ishida does not explicitly state the window (fig. 1A, 107) is larger than a hole through the copper carrier (fig. 1, 106) the examiner previously took  official notice that it was well known in the art before the effective filing date of the claimed invention to form a window with a larger diameter than a through hole in a carrier in order to provide a bonding surface for the window and the carrier. The applicant did not traverse the official notice per se and it is now taken to be admitted prior art. See MPEP 2144.03(c). Therefore, it would have been obvious to one of ordinary skill in the art to form the carrier in Ishida such that the inner circle in fig. 1A represents the through hole of carrier 106 while the next larger circle represents the window 107 in order to provide a bonding surface for the window and the carrier.
Ishida does not teach forming a copper oxide in an oxide region on the copper carrier, arranging the window at the oxide region, forming a eutectic bond between the window and the copper oxide in the oxide region, and thereby fixing the window to the copper carrier.
However, Tuan teaches a method of bonding copper (fig. 1, 15, [0029]) and aluminum oxide (fig. 1, 13, [0031]) in order to create a strong bond. (col. 5, l. 13-28, [0016]). Tuan’s method of bonding includes forming a copper oxide in an oxide region on the copper carrier (fig. 2, s11), arranging the aluminum oxide at the oxide region (fig. 2, s12), forming a eutectic bond between the aluminum oxide and the copper oxide in the oxide region, and thereby fixing the aluminum oxide to the copper carrier (fig. 2, s13, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tuan’s method of bonding copper and aluminum oxide to bond the copper carrier and aluminum oxide window of Ishida in order to form a strong bond between the carrier and window.
For claim 2, Ishida teaches the window has a sapphire window ([0071]). 
Tuan’s method of bonding further details placing the aluminum oxide (fig. 1A, 13, i.e. sapphire window of the combination) directly on the oxide region (fig. 1A, 15 and fig. S11, the surface of the copper has been oxidized) so that the aluminum oxide (i.e. the sapphire window of the combination) and the copper oxide have a common contact surface (fig. 1A, contact surface between 13 and 15), forming the eutectic bond directly between the sapphire window and the copper oxide ([0032], the temperature is between the eutectic point ant the melting point of copper).
For claim 3, Tuan’s method of bonding further details forming the copper oxide flat on a surface of the copper carrier (fig. 1A, lower surface of 15), forming the eutectic bond on the entire contact surface between the aluminum oxide (fig. 1, 13, the sapphire window of the combination) and the surface of the copper carrier (fig. 2, 15).  The eutectic bond covering the entire contact surface is inherent in the method described by Tuan as there is no means to do otherwise taught by Tuan.
For claim 4, the combination does not teach forming a coating on a surface of the sapphire window,-4-National Stage of International Application No. PCT/EP2019/051060 Attorney Docket No. 0357.0022-USforming the eutectic bond on the surface of the sapphire window outside the coating. However, the examiner previously took official notice that it was well known in the art before the effective filing date of the claimed invention to form coatings on surfaces of windows in order to decrease reflectivity where a beam would pass through the window. The applicant did not traverse the official notice per se and it is now taken to be admitted prior art. See MPEP 2144.03(c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a coating on a surface of the window in the portion which does not include the eutectic bond in order to decrease reflectivity where a beam would pass through the window.
For claim 9, Ishida teaches method for producing a laser component comprising:
providing a housing cover (fig. 1A and 1B, 106 and 107) produced by a method according to claim 1 (Ishida and Tuan are applied according to the rejection of claim 1 above), 
providing a housing body (fig. 1B, 104 and 105), 
arranging a semiconductor laser diode (fig. 1B, 103) in the housing body (fig. 1B, 104, 105), 
sealing of the housing body with the housing cover on a beam exit side of the laser component ([0070]).
For claim 10, Ishida teaches a housing cover (fig. 1A and 1B, 106 and 107) for a laser component (fig. 1B, 103), comprising: 
an at least partially radiation-permeable window comprising an aluminum oxide (fig. 1A, 107, [0071], sapphire is aluminum oxide), 
a copper carrier (fig. 1A and 1B, 106) for the window (107).
While Ishida does not explicitly state the window (fig. 1A, 107) is larger than a hole through the copper carrier (fig. 1, 106) the examiner previously took official notice that it was well known in the art before the effective filing date of the claimed invention to form a window with a larger diameter than a through hole in a carrier in order to provide a bonding surface for the window and the carrier. The applicant did not traverse the official notice per se and it is now taken to be admitted prior art. See MPEP 2144.03(c). Therefore, it would have been obvious to one of ordinary skill in the art to form the carrier in Ishida such that the inner circle in fig. 1A represents the through hole of carrier 106 while the next larger circle represents the window 107 in order to provide a bonding surface for the window and the carrier.
Ishida does not teach the coper carrier comprising a copper oxide in an oxide region, and a eutectic bond between the window and the copper oxide in the oxide region, which fixes the window to the copper carrier.
However, Tuan teaches a method of bonding copper (fig. 1, 15, [0029]) and aluminum oxide (fig. 1, 13, [0031]) in order to create a strong bond. (col. 5, l. 13-28, [0016]). Tuan’s method of bonding includes forming a copper oxide in an oxide region on the copper carrier (fig. 2, s11), arranging the aluminum oxide at the oxide region (fig. 2, s12), forming a eutectic bond between the aluminum oxide and the copper oxide in the oxide region, and thereby fixing the aluminum oxide to the copper carrier (fig. 2, s13, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tuan’s method of bonding copper and aluminum oxide to bond the copper carrier and aluminum oxide window of Ishida in order to form a strong bond between the carrier and window.
For claim 11, Ishida teaches the window has a sapphire window ([0071]), and Tuan’s method of bonding further details the eutectic bond is directly between aluminum oxide (fig. 1A, 13, i.e. the sapphire window of the combination) and the copper oxide (surface of 15 between 15 and 13 is fig. 1A is oxidized in step S11 to form copper oxide and placed in contact with the surface of the aluminum oxide fig. 1A and the eutectic bond is formed therebetween in step S13, [0032]).
For claim 12, the combination does not teach a coating on a surface of the sapphire window facing the copper carrier,-4-National Stage of International Application No. PCT/EP2019/051060 and Attorney Docket No. 0357.0022-USthe eutectic bond is formed outside the coating. However, the examiner previously took official notice that it was well known in the art before the effective filing date of the claimed invention to form coatings on surfaces of windows in order to decrease reflectivity where a beam would pass through the window. The applicant did not traverse the official notice per se and it is now taken to be admitted prior art. See MPEP 2144.03(c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a coating on a surface of the window facing the copper carrier in the portion which does not include the eutectic bond in order to decrease reflectivity where a beam would pass through the window.
For claim 13, Ishida teaches the window has an aluminum oxide layer (the window is sapphire and may be considered an aluminum oxide layer [0071]) in a predetermined region of the window (fig. 1A, the region where the bonding surface is provided between the window and the carrier as discussed in the rejection of claim 10 above) wherein the region corresponds to the oxide region (as discussed in the rejection of claim 10, the copper carrier is oxidized in order to form a strong bond between the carrier and window). 
Tuan’s method of bonding further details the eutectic bond is directly between aluminum oxide (fig. 1A, 13, i.e. the sapphire window in the predetermined region of the window in the combination) and the copper oxide (surface of 15 between 15 and 13 is fig. 1A is oxidized in step S11 to form copper oxide and placed in contact with the surface of the aluminum oxide fig. 1A and the eutectic bond is formed therebetween in step S13, [0032]).
For claim 14, Ishida inherently teaches the window outside the eutectic bond has a distance from the copper carrier (the window and the copper carrier inherently have a distance between them).
For claim 15, Ishida teaches a laser component (fig. 1A and 1B), comprising: 
a housing cover (fig. 1A and 1B, 106 and 107) according to claim 1 (Ishida and Tuan are applied according to the rejection of claim 1 above),
 a housing body (fig. 1B, 104 and 105),-6-National Stage of International Application No. PCT/EP2019/051060
 a semiconductor laser diode (fig. 1B, 103) arranged in the housing body (fig. 1B, 104 and 105), wherein the housing body is sealed with the housing cover at a beam exit side of the laser component ([0070]).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Ishida and Tuan represent the closest prior art.  Neither Ishida nor Tuan teach or suggest applying an aluminum oxide layer to a predetermined region of the window. There is no clear suggestion of motivation to modify the prior art to meet the additional limitation of claim 5.  Claims 6-8 would be allowable due to their dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828